--------------------------------------------------------------------------------

Exhibit 10.4
 
SECURITY AGREEMENT
 
This Security Agreement (this “Security Agreement”), dated as of July 15, 2009,
is executed by OccuLogix, Inc. (dba TearLab Corporation), a Delaware corporation
(together with its successors and assigns, “Company”), in favor of Collateral
Agent (as herein defined) on behalf of the Investors listed on the signature
pages hereof.
 
RECITALS
 
A.            Company and the Investors have entered into a Note Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company has issued convertible promissory notes, dated as of the dates
listed on Schedule 1 thereto (as amended, modified or otherwise supplemented
from time to time, each a “Note” and collectively, the “Notes”).
 
B.             In order to induce each Investor to extend the credit evidenced
by the Notes, Company has agreed to enter into this Security Agreement and to
grant Collateral Agent, for the benefit of itself and the Investors, the
security interest in the Collateral described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Investors as
follows:
 
1.              Definitions and Interpretation.  When used in this Security
Agreement, the following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent and the Investors of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 
 

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, performance and return of money bonds and other similar
obligations, incurred in the ordinary course of business, whether pursuant to
statutory requirements, common law or consensual arrangements; (d) Liens in
favor of the Collateral Agent; (e) Liens upon any equipment acquired or held by
Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, so long as such Lien extends only to the
equipment financed, and any accessions, replacements, substitutions and proceeds
(including insurance proceeds) thereof or thereto; (f) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under  the Note; (g) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of customs duties in connection
with the importation of goods, (h) Liens which constitute rights of setoff of a
customary nature or banker’s liens, whether arising by law or by contract;
(i) Liens on insurance proceeds in favor of insurance companies granted solely
as security for financed premiums; and (j) leases or subleases and licenses or
sublicenses granted in the ordinary course of Company’s business.
 
“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
 
2.             Grant of Security Interest.  As security for the Obligations,
Company hereby pledges to Collateral Agent and grants to Collateral Agent a
security interest of first priority in all right, title and interests of Company
in and to the property described in Attachment 1 hereto, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”).
 
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include any equipment or other
property financed by a third party, provided that such third party’s Liens are
Liens of the type described in subsection (e) of the definition of Permitted
Liens; provided further that such equipment or other property shall be deemed
“Collateral” hereunder if such third party’s Lien is released or otherwise
terminated.
 
3.             General Representations and Warranties.  Company represents and
warrants to Collateral Agent and the Investors that (a) Company is the owner of
the Collateral (or, in the case of after-acquired Collateral, at the time
Company acquires rights in the Collateral, will be the owner thereof) and that
no other Person has (or, in the case of after-acquired Collateral, at the time
Company acquires rights therein, will have) any right, title, claim or interest
(by way of Lien or otherwise) in, against or to the Collateral, other than
Permitted Liens; (b) upon the filing of UCC-1 financing statements in the
appropriate filing offices, Collateral Agent has (or in the case of
after-acquired Collateral, at the time Company acquires rights therein, will
have) a first priority perfected security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens; (c) all Inventory has been (or, in the case
of hereafter produced Inventory, will be) produced in compliance with applicable
laws, including the Fair Labor Standards Act; (d) all accounts receivable and
payment intangibles are genuine and enforceable against the party obligated to
pay the same; (e) the originals of all documents evidencing all accounts
receivable and payment intangibles of Company and the only original books of
account and records of Company relating thereto are, and will continue to be,
kept at the chief executive office of Company set forth on Schedule B or at such
other locations as Company may establish in accordance with Section 5(d), and
(f) all information set forth in Schedules A and B hereto is true and correct.

 
-2-

--------------------------------------------------------------------------------

 
 
4.           Covenants Relating to Collateral.  Company hereby agrees (a) to
perform all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the Lien granted to Collateral Agent therein and the
perfection and priority of such Lien, except for Permitted Liens; (b) not to use
or permit any Collateral to be used (i) in violation in any material respect of
any applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral; (d) without written notice to
Collateral Agent, (i) not to change Company’s state of incorporation, and
(ii) not to keep Collateral consisting of equipment or inventory at any location
other than the locations set forth in item 4 of Schedule B hereto, and (f) to
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Collateral Agent to perfect, maintain and protect its Lien
hereunder and the priority thereof and to deliver promptly upon the request of
Collateral Agent all originals of Collateral consisting of instruments.
 
5.           Authorized Action by Collateral Agent.  Company hereby irrevocably
appoints Collateral Agent as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Collateral Agent may perform (but Collateral
Agent shall not be obligated to and shall incur no liability to Company or any
third party for failure so to do) any act which Company is obligated by this
Security Agreement to perform, and to exercise such rights and powers as Company
might exercise with respect to the Collateral, including the right to
(a) collect by legal proceedings or otherwise and endorse, receive and receipt
for all dividends, interest, payments, proceeds and other sums and property now
or hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Company relating to the
Collateral; and (f) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that
Collateral Agent shall not exercise any such powers granted pursuant to
subsections (a) through (e) prior to the occurrence of an Event of Default and
shall only exercise such powers during the continuance of an Event of
Default.  Company agrees to reimburse Collateral Agent upon demand for any
reasonable costs and expenses, including attorneys’ fees, Collateral Agent may
incur while acting as Company’s attorney-in-fact hereunder, all of which costs
and expenses are included in the Obligations.  It is further agreed and
understood between the parties hereto that such care as Collateral Agent gives
to the safekeeping of its own property of like kind shall constitute reasonable
care of the Collateral when in Collateral Agent’s possession; provided, however,
that Collateral Agent shall not be required to make any presentment, demand or
protest, or give any notice and need not take any action to preserve any rights
against any prior party or any other person in connection with the Obligations
or with respect to the Collateral.

 
-3-

--------------------------------------------------------------------------------

 
 
6.           Default and Remedies.
 
(a)           Default.  Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default
(as defined in the Notes).
 
(b)           Remedies.  Upon the occurrence and during the continuance of any
such Event of Default, Collateral Agent shall have the rights of a secured
creditor under the UCC, all rights granted by this Security Agreement and by
law, including the right to:  (a) require Company to assemble the Collateral and
make it available to Collateral Agent and the Investors at a place to be
designated by Collateral Agent and the Investors; and (b) prior to the
disposition of the Collateral, store, process, repair or recondition it or
otherwise prepare it for disposition in any manner and to the extent Collateral
Agent and the Investors deem appropriate.  Company hereby agrees that ten (10)
days’ notice of any intended sale or disposition of any Collateral is
reasonable.  In furtherance of Collateral Agent’s rights hereunder, Company
hereby grants to Collateral Agent an irrevocable, non-exclusive license,
exercisable without royalty or other payment by Collateral Agent, and only in
connection with the exercise of remedies hereunder, to use, license or
sublicense any patent, trademark, trade name, copyright or other intellectual
property in which Company now or hereafter has any right, title or interest
together with the right of access to all media in which any of the foregoing may
be recorded or stored.
 
(c)           Application of Collateral Proceeds.  The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Collateral
Agent at the time of, or received by Collateral Agent after, the occurrence of
an Event of Default) shall be paid to and applied as follows:
 
(i)      First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;
 
(ii)    Second, to the payment to each Investor of the amount then owing or
unpaid on such Investor’s Note, and in case such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon such Note, then its
Pro Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);
 
(iii)   Third, to the payment of other amounts then payable to each Investor
under any of the Transaction Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Transaction Documents, then its Pro Rata Share of the amount remaining to be
distributed; and

 
-4-

--------------------------------------------------------------------------------

 
 
(iv)   Fourth, to the payment of the surplus, if any, to Company, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Investor’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase
Agreement.  In the event that a Investor receives payments or distributions in
excess of its Pro Rata Share, then such Investor shall hold in trust all such
excess payments or distributions for the benefit of the other Investors and
shall pay such amounts held in trust to such other Investors upon demand by such
Investors.
 
7.           Collateral Agent.
 
(a)           Appointment.  The Investors hereby appoint Sasha Cucuz as
collateral agent for the Investors under this Security Agreement (in such
capacity, the “Collateral Agent”) to serve from the date hereof until the
termination of the Security Agreement.
 
(b)           Powers and Duties of Collateral Agent, Indemnity by Investors.
 
(i)     Each Investor hereby irrevocably authorizes the Collateral Agent to take
such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Investors of a Majority in Interest (as defined in
the Notes) in accordance with the terms hereof, together with such powers as are
reasonably incidental thereto.  Collateral Agent may execute any of its duties
hereunder by or through agents or employees and shall be entitled to request and
act in reliance upon the advise of counsel concerning all matters pertaining to
its duties hereunder and shall not be liable for any action taken or omitted to
be taken by it in good faith in accordance therewith.
 
(ii)    Neither the Collateral Agent nor any of its directors, officers or
employees shall be liable or responsible to any Investor or to Company for any
action taken or omitted to be taken by Collateral Agent or any other such person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Collateral
Agent, nor shall the Collateral Agent or any of its directors, officers or
employees be liable or responsible for (i) the validity, effectiveness,
sufficiency, enforceability or enforcement of the Notes, this Security Agreement
or any instrument or document delivered hereunder or relating hereto; (ii) the
title of Company to any of the Collateral or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement; (iv) the failure by Company
to deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.

 
-5-

--------------------------------------------------------------------------------

 
 
(iii)   In the case of this Security Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its Pro Rata Share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Security Agreement, the Notes or any related agreement to
the extent that such fees or expenses have not been paid by Company.  In the
case of this Security Agreement  and each instrument and document relating to
any of the Collateral, each of the Investors and the Company hereby agrees to
hold the Collateral Agent harmless, and to indemnify the Collateral Agent from
and against any and all loss, damage, expense or liability which may be incurred
by the Collateral Agent under this Security Agreement and the transactions
contemplated hereby and any related agreement or other instrument or document,
as the case may be, unless such liability shall be caused by the willful
misconduct or gross negligence of the Collateral Agent.
 
(c)           Resignation; Successor.
 
(i)     Collateral Agent may resign upon 15 days prior written notice to the
Investors (unless such notice is waived by a Majority in Interest) and Company
(provided that notice to the Company will not be required if an Event of Default
exists or such notice is waived by Company).  If Collateral Agent resigns under
this Agreement, a Majority in Interest shall be entitled, (so long as no Event
of Default has occurred and is continuing) with the consent of Company (such
consent not to be unreasonably withheld, delayed, or conditioned), to appoint a
successor Collateral Agent for the Investors.
 
(ii)    If no successor Collateral Agent is appointed prior to the effective
date of the resignation of Collateral Agent, Collateral Agent may appoint, after
consulting with the Investors and Company, a successor Collateral Agent.  If
Collateral Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, a Majority in Interest may
agree in writing to remove and replace Collateral Agent with a successor
Collateral Agent from among the Investors (so long as no Event of Default has
occurred and is continuing) with the consent of Company (such consent not to be
unreasonably withheld, delayed, or conditioned).
 
(iii)   In any such event, upon the acceptance of his, her or its appointment as
successor Collateral Agent hereunder, such successor Collateral Agent shall
succeed to all the rights, powers, and duties of the retiring Collateral Agent
and the term "Collateral Agent" shall mean such successor Collateral Agent, and
the retiring Collateral Agent's appointment, powers, and duties as Collateral
Agent shall be terminated.  After any retiring Collateral Agent's resignation
hereunder as Collateral Agent, the provisions of this Section 7 shall inure to
its benefit as to any actions taken or omitted to be taken by him, her or it
while it was Collateral Agent under this Agreement.  If no successor Collateral
Agent has accepted appointment as Collateral Agent by the date which is 15 days
following a retiring Collateral Agent's notice of resignation, the retiring
Collateral Agent's resignation shall nevertheless thereupon become effective and
the Investors shall perform all of the duties of Collateral Agent hereunder
until such time, if any, as the Investors appoint a successor Collateral Agent,
as provided for above.
 
(iv)  Notwithstanding the foregoing, in the event that the initial Collateral
Agent or his employer is reasonably likely to have a conflict of interest as a
result of his role as Collateral Agent, then Collateral Agent may resign,
effective immediately upon written notice to the Investors and Company (provided
that notice to the Company will not be required if an Event of Default exists or
such notice is waived by Company).

 
-6-

--------------------------------------------------------------------------------

 
 
8.             Miscellaneous.
 
(a)           Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Company or Collateral Agent under this Security Agreement shall be in writing
and faxed, mailed or delivered to each party to the facsimile number or its
address set forth below (or to such other facsimile number or address as the
recipient of any notice shall have notified the other in writing).  All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.
 
Collateral Agent:
         
Sasha Cucuz
     
5090 Explorer Dr., suite 203
 
 
  Mississauga, ON L4W 4T9      
Telephone:
416-322-9700 x520
 
Company:
         
President
     
OccuLogix, Inc.
     
11025 Roselle Street, Suite 100
 
 
  San Diego, CA  92121      
Telephone:
(858) 794-1400
     
Facsimile:
(858) 794-1493
 
with a copy to:
         
Martin J. Waters
     
Wilson Sonsini Goodrich & Rosati, P.C.
     
12235 El Camino Real, Suite 200
     
San Diego, CA  92130
     
Telephone:
(858) 350-2308
     
Facsimile:
(858) 350-2399
 

 
(b)           Termination of Security Interest.  Upon the payment in full of all
Obligations including conversion pursuant to the terms of the Notes and the
cancellation or termination of any commitment to purchase Notes under the
Purchase Agreement, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to Company.  Upon such termination
Collateral Agent hereby authorizes Company to file any UCC termination
statements necessary to effect such termination and Collateral Agent will, at
Company’s expense, execute and deliver to Company any additional documents or
instruments as Company shall reasonably request to evidence such termination.

 
-7-

--------------------------------------------------------------------------------

 
 
(c)           Nonwaiver.  No failure or delay on Collateral Agent’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.
 
(d)           Amendments and Waivers.  This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Company and Collateral Agent.  Each waiver or consent
under any provision hereof shall be effective only in the specific instances for
the purpose for which given.
 
(e)           Assignments.  This Security Agreement shall be binding upon and
inure to the benefit of Collateral Agent and Company and their respective
successors and assigns; provided, however, that Company may not sell, assign or
delegate rights and obligations hereunder without the prior written consent of
Collateral Agent.
 
(f)           Cumulative Rights, etc.  The rights, powers and remedies of
Collateral Agent under this Security Agreement shall be in addition to all
rights, powers and remedies given to Collateral Agent by virtue of any
applicable law, rule or regulation of any governmental authority, any
Transaction Document or any other agreement, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Collateral Agent’s rights hereunder.  Company waives any right
to require Collateral Agent to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Collateral Agent’s power.
 
(g)           Payments Free of Taxes, Etc.  All payments made by Company under
the Transaction Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security
Agreement.  Upon request by Collateral Agent, Company shall furnish evidence
satisfactory to Collateral Agent that all requisite authorizations and approvals
by, and notices to and filings with, governmental authorities and regulatory
bodies have been obtained and made and that all requisite taxes, levies and
charges have been paid.
 
(h)           Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(i)           Construction.  Each of this Security Agreement and the other
Transaction Documents is the result of negotiations among, and has been reviewed
by, Company, Investors, Collateral Agent and their respective
counsel.  Accordingly, this Security Agreement shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against Company, Investors or Collateral Agent.

 
-8-

--------------------------------------------------------------------------------

 
 
(j)           Entire Agreement.  This Security Agreement taken together with the
other Transaction Documents constitute and contain the entire agreement of
Company, Investors and Collateral Agent and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.
 
(k)           Other Interpretive Provisions.   References in this Security
Agreement and each of the other Transaction Documents to any document,
instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given
time.  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Security Agreement or any other Transaction Document refer to
this Security Agreement or such other Transaction Document, as the case may be,
as a whole and not to any particular provision of this Security Agreement or
such other Transaction Document, as the case may be.  The words “include” and
“including” and words of similar import when used in this Security Agreement or
any other Transaction Document shall not be construed to be limiting or
exclusive.
 
(l)            Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to conflicts of law rules (except to the extent governed by the UCC).
 
(m)           Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]

 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
 

 
OccuLogix, Inc. (dba TearLab Corporation)
     
By:
/s/ William Dumencu
 
Name: William Dumencu
 
Title: CFO

 
AGREED:
 
COLLATERAL AGENT
 
/s/ Sasha Cucuz,
As Collateral Agent




 
INVESTOR


By: /s/ John Cornish
Holder Name: John Cornish




By: /s/ John Cornish
Name: John Cornish Properties Corporation
If signing on behalf of an entity:
Name: John Cornish
Title: President




By: /s/ Sunil Dattani
Holder Name: Sunil Dattani




By: /s/ Alfonso Principato
Holder Name: Alfonso Principato




By: /s/ Mary Pejic
Holder Name: Mary Pejic




By: /s/ John Fredricks
Holder Name: John Fredricks

 
 

--------------------------------------------------------------------------------

 

By: /s/ Janet E. Wright
Holder Name: Janet E. Wright




By: /s/ Brock J. Wright
Holder Name: Brock J. Wright




By: /s/ Tyler S. Forbes
Holder Name: Tyler S. Forbes




By: /s/ David A. Hall , Cindy L. Hall
Holder Name: David A. Hall, Cindy L. Hall




By: /s/ Jim Schumer
Holder Name: Jim Schumer
By: /s/ Tom Davidson
Holder Name: Tom Davidson, RLT UTD 8/27/90
If signing on behalf of an entity:
Name: Tom Davidson
Title: Trustee


By: /s/ Ryan Selwood
Holder Name: Ryan Selwood


By: /s/ Jim Fasano
Holder Name: Jim Fasano




By: /s/ Hafiz Lalani
Holder Name: Hafiz Lalani




By: /s/ Tony Morgan
Holder Name: Tony Morgan




By: /s/ Glenys White
Holder Name: Glenys White




By: /s/ Lynn Warheit
Holder Name: Lynn Warheit

 
-2-

--------------------------------------------------------------------------------

 

By: /s/ Peter C. Meinig
Holder Name: Peter C. Meinig Revocable Trust
If signing on behalf of an entity:
Name: Peter C. Meinig
Title: Trustee




By: /s/ Elias Vamvakas
Holder Name: Greybrook Corporation
If signing on behalf of an entity:
Name: Elias Vamvakas
Title: President




By: /s/ Richard Lindstrom
Holder Name: Lindstrom Family LP
If signing on behalf of an entity:
Name: Richard Lindstrom
Title: Trustee

 
By: /s/ WS Investment Company (2009A)
Holder Name: WS Investment Company
If signing on behalf of an entity:
Name: James Terranova
Title: Director, WS Investments

 
-3-

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Company in and to the
following property:
    (i)        All Accounts;
   (ii)        All Chattel Paper;
  (iii)        All Commercial Tort Claims listed on Exhibit A;
  (iv)       All Deposit Accounts and cash;
   (v)       All Documents;
  (vi)       All Equipment;
 (vii)       All General Intangibles;
(viii)       All Goods;
   (ix)       All Instruments;
    (x)       All Intellectual Property;
   (xi)       All Inventory;
  (xii)       All Investment Property;
 (xiii)       All Letter-of-Credit Rights
 (xiv)       To the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, and all accessions to, substitutions and
replacements for, and rents and profits of each of the foregoing.
 
The term “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know-how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing. Company inventory that is
currently being used in the Company’s clinical trials will not be included in
the definition of “Collateral.”
 
All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the Uniform
Commercial Code of the State of California as in effect from time to time.

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
to
 
Attachment 1 to Security Agreement
 
Commercial Tort Claims

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
TO SECURITY AGREEMENT
 
COMPANY PROFILE
 
1.           Name.  The legal name of Company is and the address of its chief
executive office is:
 
OccuLogix, Inc dba TearLab Corp.
 
Chairman & CEO – Elias Vamvakas – 11025 Roselle St., Suite 100 San Diego CA
92121
 
2.           Organizational Identification Number; Federal Employer
Identification Number.
 
3.           State of Incorporation; Prior Names.  Company was incorporated on
December 13, 1996 in the state of Delaware.  Since its incorporation Company has
had the following legal names (other than its current legal name):
 



   
Date Company’s Name
Prior Name
 
Was Changed From Such Name
     
Vascular Sciences Corporation
 
July 2004
     
OccuLogix Corporation
 
July 2002 (merged with newly created Vascular Sciences Corporation)
     
Rheologix Corp. of America
 
Jan. 1999

 
 
4.           Company does business under the following trade names:
 
Trade Name
Is This Name Registered?
Registration No.
Registration Date
       
TearLab Corporation
Yes
2009-000694
Jan 08, 2009
 
 
(registered in San Diego County)
 

 
5.           Place of Business.  Company has the following places of business:
 

 
Brief Description
Address
Owner of Location
of Assets and Value
     
11025 Roselle St., Suite 100, San Diego CA 92121
Leased premises
Office, computer, lab and medical equipment

 
6.           Assets in Possession of Third Parties.  The following are names and
addresses of all persons or entities other than Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper, inventory or equipment:

 
 

--------------------------------------------------------------------------------

 
 
Name
Mailing Address
County
State
       
Delphi
     

 
7.           Qualification To Do Business.  Company is qualified to do business
in the following states:
 
        California and Delaware
 
8.           Existing Security Interests.  Company’s assets are subject to the
following security interest of Persons other than the Collateral Agent:
 
Assets
Name of Investor
   
N/A
 

 
9.           Tax Assessments.  The following tax assessments are currently
outstanding and unpaid:
 
Assessing Authority
Amount and Description
   
N/A
 

 
10.           Guaranties.  Company has directly or indirectly guaranteed the
following obligations of third parties:
 
Investor
Amount
Company
     
N/A
   

 
11.         Subsidiaries.  Company has the following subsidiaries (list
jurisdiction and date of incorporation, federal employer identification number,
type and value of assets):
 
TearLab, Inc., incorporated in Delaware on Jan.7, 2003 Primary assets
are    intellectual property as included in audited financial statements files
with the SEC.
 
OccuLogix, Holdings Inc., incorporated in Delaware on July 8, 2002 Primary
assets are the ownership interests in two somewhat inactive subsidiaries -
OccuLogix Canada Corp. and OccuLogix LLC
 
 
12.         Securities; Instruments.  The following is a complete list of all
stocks, bonds, debentures, notes and other securities and investment property
owned by Company (provide name of issuer, whether certificated or
uncertificated, certificate no. (if applicable), number of shares):
 
N/A

 
 

--------------------------------------------------------------------------------

 

 
13.        Bank Accounts; Securities Accounts.  The following is a complete list
of all bank accounts and securities accounts maintained by Company (provide name
and address of depository bank (or brokerage firm), type of account and account
number):
 
Bank of America:
 
             US$ Operating Account -
 
Royal Bank of Canada:
 
             Cdn.$ Operating Account-
 
             US$ Operating Account   -
 
             Cdn.$ Payroll clearing Account -
 
Wells Fargo:
 
             US$ Operating Account -
 
             US$ Merchant Account  -
 
            AUD$ Operating Account -
 
14.        Commercial Tort Claims.  The following is a complete list of all
commercial tort claims held by Company:
 
N/A
 
 

--------------------------------------------------------------------------------